internal_revenue_service index number 468a department of the trédstiry washington dc person to contact telephone number refer reply to cc dom p si pat aug plr-105880-99 re private_letter_ruling request on treatment of costs associated with independent spent fuel storage installation taxpayer parent plant location commission a commission b district fund x date date date o i o i dear - this letter responds to the request of taxpayer dated date fora determination as to whether the costs associated with the construction operation and decommissioning of an independent spent fuel storage installation isfsi can be financed from amounts held in fund pursuant to sec_1_468a-1 of the regulations and whether such costs are deductible in the taxable_year paid_or_incurred pursuant to sec_165 of the internal_revenue_code taxpayer represents that the facts and information relating to its request are as follows oye plr-105880-99 a taxpayer has a direct ownership_interest of x percent in plant as a tenant-in-common with other electric utility companies which is situated at location taxpayer is under the audit jurisdiction of the district_director of district plant's began commercial operation on date and was permanently retired from electric service on date taxpayer is subject_to the jurisdiction of both commission a and commission b the plant is currently in safstor a methodology described by the nuclear regulatory commission nrc in which a nuclear facility is placed and maintained in a condition that allows the nuclear facility to be safely stored and subsequently decontaminated and dismantled to levels that permit release of the land for unrestricted use decommissioning of the piant will be carried out in three phases in the first_phase the plant will be dismantled this will include the removal and disposal of all contaminated and non-contaminated equipment components and buildings an isfsi would be constructed and the plant's spent fuel will be moved from its current location in the spent fuel pool to the isfs i to allow the piant's spent fuel pool to be decommissioned in the second_phase the isfsi facility will be monitored until the plant's spent fuel is removed in the third phase the isfsi facility will be dismantled the nrc license will be terminated and the final site restoration work will be completed the spent fuel is scheduled to be transferred off site beginning in date the isfsi will consist of a a square foot reinforced concrete pad on which approximately b casks will be placed each cask will hold c spent fuel assemblies depending on the selected design taxpayer represents that the isfsi will not be used to store spent fuel from any of taxpayer's other nuclear generating facilities furthermore taxpayer represents that plant is not being and cannot be used to produce additional income and construction of the isfsi will not facilitate conversion to another use the isfs will be located in close proximity to the plant’s sphere enclosure building and within a fenced area called the protected area sec_1_468a-1 of the regulations defines the term nuclear decommissioning costs or decommissioning costs to mean all otherwise deductible expenses_incurred in connection with the entombment decontamination dismantlement removal and disposal of the structures systems and components of a nuclear power plant that has permanently ceased the production of electric energy such term does not include otherwise deductible expenses to be incurred in connection with the disposal of spent nuclear fuel under the nuclear waste policy act of thus nuclear decommissioning costs are broadly defined to include expenses_incurred before during and after the actual decommissioning process of the nuclear power plant that has ceased operations sec_468a provides that in addition to any deduction under sec_468a there shall be allowable as a deduction for any taxable_year the amount of the nuclear decommissioning costs with respect to which economic_performance within the plr-105880-99 meaning of sec_461 occurs during such taxable_year thus costs meeting the definition of nuclear decommissioning costs under sec_468a of the code are not automatically deductible these costs are deductible when economic_performance occurs under sec_461 if the costs are deductible under sec_162 or are otherwise deductible under another provision of the code sec_165 of the code provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_1_165-1 of the regulations provides that to be allowable as a deduction under sec_165 a loss must be evidenced by closed and completed transactions fixed by identifiable events and actually sustained during the taxable_year sec_1_165-1 of the regulations provides that if a casualty event occurs which may result in a loss and in the year of such casualty or event there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to such reimbursement may be received is sustained for purposes of sec_165 until it can be ascertained with reasonable certainty whether or not such reimbursement will be received sec_1_165-2 of the regulations states for the allowance under sec_165 of losses arising from the permanent withdrawal of depreciable_property from use in the trade_or_business or in the production_of_income see sec_1_167_a_-8 that section provides that in order to qualify for the recognition of loss from physical abandonment the intent of the taxpayer must be to irrevocably discard the asset so that it will neither be used again nor retrieved for sale exchange or other_disposition the costs of constructing operating and decommissioning the isfsi are incurred in connection with the dismantlement of the plant although the isf sec_1 is constructed after the plant has ceased operation the isfsi is an integral component of the plant itself and construction of the isfsi is a necessary step in the process of decommissioning the abandoned plant the isfsi is located within the plant area the spent fuel to be stored in the isfsi consists only of spent fuel from the piant the isfsi wilt not store spent fuel from the other nuclear generating facilities the plant is not being and cannot be used to produce additional income and construction of the isfsi will not facilitate conversion to other uses legal restrictions upon the physical disposition of property will not in themselves preclude a finding of abandonment if all other facts and circumstances demonstrate an intention to irrevocably retire property from use and the requisite overt acts related to abandonment have occurred therefore assuming the plant itself qualifies for an abandonment_loss under sec_165 of the code and there exists no claim for reimbursement of the costs associated with the isfsi with respect to which there is a reasonable_prospect_of_recovery we conclude that in this unique heavily-regulated plr-105880-99 context costs associated with the construction operation and decommissioning of the isfsi are deductible under sec_165 as these costs are irrevocably committed to the decommissioning process because we have concluded that the isfsi is an integral component of the plant in order to treat the isfsi as abandoned the taxpayer must have taken the necessary steps to abandon the plant itself such as obtaining a possession only license deactivating equipment not necessary in order to safely store spent fuel and any other steps necessary to indicate a non-operation status in addition the isfsi may be considered abandoned only as it is irrevocably committed to the process of decommissioning the abandoned plant costs related to an asset that can be sold or used for another purpose cannot qualify even though the taxpayer intends to use it in the decommissioning process we view the concrete pad as irrevocably committed to the decommissioning process as costs are incurred to build it we view the casks as irrevocably committed to the decommissioning process as they are filled with spent fuel from the plant and placed on the concrete pad therefore costs associated with the construction operation and decommissioning of an isfsi for plant constitute deductible losses pursuant to sec_165 if in connection with the abandonment of plant they are irrevocably committed to the process of decommissioning in addition costs associated with the construction operation and decommissioning of an isfsi for plant may be paid from the fund because they constitute decommissioning costs pursuant to sec_1_468a-1 of the regulations this letter_ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent pursuant to the power_of_attorney on file with this office the original of this letter is being sent to the authorized legal_representative sincerely yours peter c friedman peter c friedman assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy
